Proceeding under article 78 of the CPLR to annul a determination of the respondent Commissioner of Motor Vehicles which suspended petitioner’s operator’s license for 60 days for violation of section 1154 of the Vehicle and Traffic Law. By order of the Supreme Court, Westchester County, entered June 4, 1965, the proceeding has been transferred to this court for disposition. Determination confirmed, without costs. Upon all the facts adduced at the hearing, we are of the opinion that there is substantial evidence to sustain the finding of the Referee that petitioner failed to exercise due care to avoid colliding with a pedestrian in Hartsdale, New York, on April 1, 1965. (See Matter of Deutsch v. Hults, 10 A D 2d 724.) Beldock, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.